I cannot agree with the conclusions reached in this case and inPeople v. Gaylord Building Corp. post, p. 371. In both cases the original levy was illegal. The fact that in the same taxing year the legislature passed the act in question, and that this was followed in that year by the adoption of the appropriation and levy ordinances, is not enough to distinguish the two cases fromPeople v. Baum, 367 Ill. 249. It makes no difference that in theBaum case the amount subsequently levied was approximately the same as the amount authorized by the legislature as a lump sum and also the approximate amount of the illegal levy. In the cases here, the lump sum authorization was greater than the illegal excess contained in the original levy, and the additional amounts appropriated and levied by the subsequent ordinances were also larger than the illegal levies, but this in no way prevents the act passed by the legislature from being a validating act. The factual situation presented in People v. Mills Novelty Co.357 Ill. 285, was entirely different. In that case, within the same taxing year, the legislature authorized an increased rate of taxation and also the passage of supplemental appropriation and levy ordinances. For *Page 362 
this reason, the case is not applicable because there could be no hint of an effort to validate an illegal levy.
There is nothing in our decision in Mathews v. City of Chicago,342 Ill. 120, to support the holding in this case, that a statute authorizing a lump sum levy in cities of larger population, the only one of the size named being Chicago, is based on a sufficient difference in situation to keep the act from being arbitrary and illegal. The complicated financial set-up in a large city has no bearing whatever upon a lump sum levy. The lump sum could be more easily divided by the total assessed valuation in a smaller city, but in both cases the matter is only a problem in long division. The result to be obtained has no relation to the end sought to be obtained, and there is no sufficient basis for the difference in classification. This, in my opinion, results in an arbitrary and, therefore, illegal classification of cities.
Mr. JUSTICE STONE, also dissenting.